DIBRELL, J.
It is suggested by counsel for plaintiff in error upon motion for rehearing that some inconvenience and injustice might arise in the segregation of any excess of land found to exist in any particular survey or section, by establishing the rule that in making such segregation it should be done by commencing at the beginning corner of such original survey or section, and leave the survey or section in a body and as near a square as may be practicable, and after giving the purchaser his quantum of .acreage to lop off the excess; that by following such rule of lopping off the excess, it is possible to leave the excess in such shape as to be of little or no value, where the lines of the survey or section are of greater length than 1,900 varas. We do not think the method of segregation suggested in our opinion is susceptible of such construction, as a reasonable interpretation of our meaning would require the Commissioner to commence at the beginning corner of such original survey or section, and run the line the full length of the survey or section as made and marked upon the ground, and leave the excess as well as the quantum of acreage sold originally in a body and as near a square form as practicable. That no misunderstanding may arise to our meaning in laying down this rule in our original opinion, we amend that rule there laid down for segregating the excess of land found to exist in any survey or section, when it becomes necessary to make such segregation, by adding thereto that the lines shall be run coextensive with the survey or section as made on the ground, and the excess as well as the quantum of acreage sold the original purchaser shall be left in a body and as near a square form as practicable.
With this modification of our original opinion, the motion for rehearing is overruled.